      Case 7:16-cv-00306 Document 41 Filed on 05/08/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                                 May 08, 2020
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  MCALLEN DIVISION

ROBERT MALDONADO                                 §
                                                 §   CIVIL ACTION NO. M-16-306
                                                 §
VS.                                              § CRIMINAL ACTION NO. M-13-1712-1
                                                 §
UNITED STATES OF AMERICA                         §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has again reviewed the magistrate judge's Report and Recommendation

regarding Movant Robert Maldonado’s action pursuant to 28 U.S.C. § 2255, and Movant’s

objections thereto (Dkt. No. 37). After having reviewed the said Report and Recommendation,

and after appropriate review of Movant's objections thereto, the Court is of the opinion that the

conclusions in said Report and Recommendation should be again adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Peter E. Ormsby's Report and Recommendation entered as

Docket Entry No. 32 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that the Motion to Vacate Sentence under 28 U.S.C. § 2255 should be DISMISSED, that

Movant’s Motion for Leave to File Supplemental Motion to Vacate be DENIED as futile, and

that a certificate of appealability should be DENIED.

       The Clerk shall send a copy of this Order to the Movant and counsel for Respondent.

       SO ORDERED this 8th day of May, 2020, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge
1/1
